Citation Nr: 1807660	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for acute myeloid leukemia (AML), to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and the appellant



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  He died in September 2016.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

In September 2015, the Board remanded the case to the RO for a hearing.  In December 2015, a video conference hearing was held before a Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the electronic claims file.  In February 2016, the Board remanded the case for further development.

In January 2017, the Board issued a decision dismissing the issue on appeal as moot.  In March 2017, Veteran's wife was substituted as the claimant in his appeal and the matter has returned to the Board.


FINDINGS OF FACT

1. The Veteran died in September 2016. 

2. In an August 2016 rating decision, prior to the Veteran's death, the RO granted his claim of entitlement to service connection for AML. 
CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of entitlement to service connection for AML before the Board at this time. 38 U.S.C. § 7105 (d)(5) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.

As noted above, the Board remanded the issue of entitlement to service connection for AML in February 2016 for further development of the record.  In August 2016, prior to the Veteran's death, the RO granted service connection for AML, to include myelodysplastic syndrome (MDS), chronic lymphocytic leukemia (CLL), and chronic anemia.  See August 29, 2016 Rating Decision.  Unfortunately, the Veteran died the following month in September 2016.  

The appeal in this matter has been rendered moot by the August 2016 award of service connection - a full grant of benefits sought on appeal as to this issue.  Additionally, the Board notes that the Veteran's wife submitted a claim for Dependency and Indemnity Compensation (DIC) benefits in October 2016.  However, an October 2016 rating decision granted DIC benefits, as well as basic eligibility to Dependents' Education Assistance (DEA).  As service connection for the original claim on appeal has been granted in full, along with DIC and DEA benefits, no case or controversy regarding these issues remains, and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C. §  7105(d)(5) (2012).  Accordingly, the appeal must be dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for AML is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


